An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


               IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA14-964

                                   Filed: 19 May 2015

Rowan County, No. 10CRS052393

STATE OF NORTH CAROLINA,

              v.

STEVEN LEE ODOM, Defendant.


       Appeal by defendant from judgments entered on or about 12 March 2014 by

Judge Mark E. Klass in Superior Court, Rowan County. Heard in the Court of

Appeals 3 February 2015.


       Attorney General Roy A. Cooper, III, by Assistant Attorney General Mary Carla
       Babb, for the State.

       W. Michael Spivey, for defendant-appellant.


       STROUD, Judge.


       Defendant appeals judgments convicting him of two counts of statutory

rape/sex offense. We find no error.


                                         I. Background
                                          STATE V. ODOM

                                         Opinion of the Court



      The State’s evidence tended to show that in the summer of 2009 Jane1, who

was 13, told her mother she had been hanging out with a man who was 21. Jane’s

mother tried to find the man using a contact number in Jane’s cell phone and Jane’s

MySpace and Facebook friends, and Jane’s mother found defendant’s name. Jane’s

mother later found defendant on the sex offender registry. Jane’s mother asked

defendant to stop hanging around with her daughter. At some point during the

summer, Jane had oral sex and sexual intercourse with defendant. When defendant

was eventually questioned by Detective Clint Mauldin of the Rowan County Sheriff’s

Department he confessed to having oral sex and sexual intercourse with Jane. On or

about 6 July 2010, defendant was indicted for statutory rape and statutory sex

offense. A jury found defendant guilty of both offenses, and the trial court sentenced

defendant. Defendant appeals.


                      II. Evidence Defendant Was a Registered Sex Offender


      Defendant contends the trial court erred in allowing in evidence that he was

already a registered sex offender. Defendant admits that he did not properly preserve

this error for appellate review at trial, and thus this issue should be reviewed for

plain error.


                [O]n plain error review, the defendant must first
                demonstrate that the trial court committed error, and next

      1   A pseudonym will be used to protect the identity of the minor involved.

                                                 -2-
                                    STATE V. ODOM

                                   Opinion of the Court



               that absent the error, the jury probably would have
               reached a different result. So, if the defendant has failed
               to show that the purported error would have led to a
               different result, we need not consider whether an error was
               actually made.

State v. Larkin, ___ N.C. App. ___, ___, 764 S.E.2d 681, 685 (2014) (citation and

quotation marks omitted), disc. review denied, ___ N.C. ___, 768 S.E.2d 841 (2015).

      Evidence that defendant was a registered sex offender was introduced as part

of Jane’s mother’s testimony explaining how she discovered who defendant was and

why she asked him not to have further contact with Jane. But even if we were to

assume that evidence that defendant was already a registered sex offender was

admitted in error, defendant has failed to demonstrate that the jury probably would

have reached a different result without this evidence. See id. Here, Jane testified

that when she was 13 and defendant was 21, they had engaged in oral sex and

intercourse.    Detective Clint Mauldin also testified that defendant confessed to

having oral sex and intercourse with Jane. Based upon the evidence before the jury,

we do not believe that admitting evidence that defendant was a registered sex

offender “led to a different result[.]” Id. As such, this argument is overruled.


                                III. Motion for Mistrial


      Defendant next contends that the trial court erred in denying his motion for

mistrial based on the erroneously admitted evidence that he was a registered sex

offender.

                                          -3-
                                       STATE V. ODOM

                                      Opinion of the Court



                N.C. Gen. Stat. § 15A–1061 states, in pertinent part, that
                       upon motion of a defendant or with his
                       concurrence the judge may declare a mistrial
                       at any time during the trial. The judge must
                       declare a mistrial upon the defendant’s
                       motion if there occurs during the trial an error
                       or legal defect in the proceedings, or conduct
                       inside or outside the courtroom, resulting in
                       substantial and irreparable prejudice to the
                       defendant’s case.
                       . . . Our standard of review when examining a trial
                court’s denial of a motion for mistrial is abuse of discretion.

State v. Glenn, 221 N.C. App. 143, 152-53, 726 S.E.2d 185, 191 (2012) (citations,

quotation marks, and brackets omitted).

      Considering the evidence presented by the State, including Jane’s testimony

and a detective’s testimony of defendant’s confession, we do not believe admission

that defendant was a registered sex offender resulted in “substantial and irreparable

prejudice[,]”      and       thus     we       find      no    abuse      of      discretion.

Id. This argument is overruled.

                                           IV. Conclusion

      For the foregoing reasons, we find no error.

      NO ERROR.

      Judges BRYANT and HUNTER, JR. concur.

      Report per Rule 30(e).




                                             -4-